332 S.W.3d 859 (2010)
Robin and Rita LEIPARD, Appellants,
v.
CITY OF LAKE TAPAWINGO, Respondent.
No. WD 71976.
Missouri Court of Appeals, Western District.
October 5, 2010.
Michael W. Wharton, for Appellant.
Paul F. Gordon, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Robin and Rita Leipard appeal from a judgment entered in the Circuit Court of Jackson County in favor of the City of Lake Tapawingo in a negligence action filed by the Leipards against the City after a sewage backup damaged their home. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).